FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 21, 2020

                                    No. 04-20-00368-CV

           IN THE INTEREST OF X.J.R., A.W.R., Z.N.B., L.K.B., AND G.E.B.

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-01964
                       Honorable Angelica Jimenez, Judge Presiding


                                       ORDER
        Appellant Mother L.W. filed her brief on October 2, 2020. Appellee Department of
Family and Protective Services filed its appellee’s brief on October 19, 2020. Appellee George
R., who was appointed possessory conservator of X.J.R. and A.W.R., has not filed an appellee’s
brief. If Appellee George R. desires to file an appellee’s brief, he must do so on or before
November 2, 2020. Otherwise, this appeal will be set “at issue” ten days from the date of this
order.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court